 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH GEORGE,                                      Case No.: 19cv895-CAB-RBB
12                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
13   v.                                                  CERTIFICATE OF
                                                         APPEALABILITY [Doc. No. 10]
14   M. SPEARMAN, Warden, et al.,
15                                    Defendant.
16
17         On May 10, 2019, Petitioner, a state prisoner proceeding pro se, filed a petition for
18   writ of habeas corpus pursuant to 28 U.S.C. § 2254. [Doc. No. 1.] The Court dismissed
19   the action without prejudice and with leave to amend because Petitioner had failed to
20   either pay the $5.00 filing fee or submit adequate proof of his inability to pay the fee and
21   because Petitioner had failed to state adequate grounds for relief in the Petition. (Doc.
22   No. 2.] Petitioner was given until July 15, 2019 to pay the $5.00 filing fee or file a
23   motion to proceed in forma pauperis and file a First Amended Petition that cured the
24   pleading deficiencies outlined in the Court’s Order. Id.
25         On May 21, 2019, Petitioner filed a motion to proceed in forma pauperis which the
26   Court granted on May 29, 2019. [Doc. Nos. 4-5.] Petitioner was reminded that he was
27   still required to file a First Amended Petition by July 15, 2019 if he wished to proceed
28   with his case. [Doc. No. 5.]

                                                     1
                                                                                   19cv895-CAB-RBB
 1         On June 4, 2019, Petitioner filed a second motion to proceed in forma pauperis.
 2   [Doc. No. 7.] Because Petitioner had already been granted in forma pauperis status,
 3   the Court denied Petitioner’s second application to proceed in forma pauperis [Doc. No.
 4   7] as moot. Petitioner was also reminded that he must file a First Amended Petition no
 5   later than July 15, 2019 if he wishes to proceed with this case. Id.
 6         On June 11, 2019, Petitioner filed a Notice of Appeal claiming that the District
 7   Court’s dismissal of the petitioner was an abuse of discretion. [Doc. No. 9.] Petitioner
 8   also filed a motion for a certificate of appealability. [Doc. No. 10.]
 9         A petitioner complaining of detention arising from state court proceedings must
10   obtain a certificate of appealability to file an appeal of the final order in a federal habeas
11   proceeding. 28 U.S.C. § 2253(c)(1)(A) (2007). The district court may issue a certificate
12   of appealability if the petitioner “has made a substantial showing of the denial of a
13   constitutional right.” Id. § 2253(c)(2). To make a “substantial showing,” the petitioner
14   must “demonstrat[e] that ‘reasonable jurists would find the district court's assessment of
15   the constitutional claims debatable[.]’ ” Beaty v. Stewart, 303 F.3d 975, 984 (9th
16   Cir.2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here, Petitioner’s
17   notice of appeal and, hence, his motion for certificate of appealability are premature
18   because there has been no final order from the District Court. Petitioner has been granted
19   leave to amend his Petition and has until July 15, 2019 to do so. Moreover, Petitioner has
20   not made a “substantial showing” that the District Court’s initial dismissal (with leave to
21   amend) was incorrect, and thus the Court DENIES a certificate of appealability.
22         IT IS SO ORDERED.
23   Dated: June 17, 2019
24
25
26
27
28

                                                    2
                                                                                     19cv895-CAB-RBB
